       Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                     x

 UNITED STATES OF AMERICA                INDICTMENT

                                         19 Cr.


 NACRMAN HELBRANS/
 MAYER ROSNER/
 ARON ROSNER/ a/k/a "AARON
 ROSNER,"
 JACOB ROSNER/ a/k/a "CHAIM
 ROSNER/" and
 MATITYAU MOSHE MALKA/

            Defendants.


                                     x



                               coum ONE

 (Conspiracy to Kidnap, Unlawfully Use a Means of Identification,
   and Enter by False Pretenses the Secure Area of an Airport)


     The Grand Jury charges:


     1. From at least on or about December 5, 2018 up to and


including at least on or about March 25, 2019, NACHMAN HELBRANS/

MAYER ROSNER/ ARON ROSNER, a/k/a "AARON ROSNER/" JACOB ROSNER,


a/k/a MCHAIM ROSNER," and MATITYAU MOSHE MALKA/ the defendants/


and others known and unknown/ willfully and knowingly did


combine, conspire/ confederate/ and agree together and with each


other to commit offenses against the United States, to wit,


international parental kidnapping, in violation of Title 18,


United Sfcafces Code/ Section 1204, unlawful transfer/ possession/


and use of a means of identification/ in violation of Title 18,
      Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 2 of 7



United States Code, Section 1028(a) (7)/ and entry by false


pretenses to any secure area of any airport, in violation of


Title 18, United States Code/ Section 1036.


     2. It was a part and object of the conspiracy that


NACHMAN HELBRANS, MAYER ROSNER/ ARON ROSNER/ a/k/a "AARON

ROSNER/// JACOB ROSNER/ a/k/a ^CHAIM ROSNER," and MATITYAU MOSHE


MALKA/ the defendants/ and others known and unknown/ would and

did remove and retain two children, Minor-1 and Minor-2/ who had


been in the United States/ outside the United States, with


intent to obstruct the lawful exercise of parental rights/ in


violation of Title 18, United States Code/ Section 1204.


     3. It was a part and object of the conspiracy that


NACHMAN HELBRANS/ the defendant, and others known and unknown,


would and did knowingly transfer/ possess/ and use, in and


affecting interstate and foreign commerce, without lawful


authority, a means of identification of another person, knowing


that the means of identification belonged to another actual


person/ with the intent to commit, and to aid and abet/ and in

connecfcion with any unlawful activity that constitutes a


violation of Federal law or that constitutes a felony under any


applicable State or local law/ to wit/ on or about December 8/

2018, HELBRANS used his own children's identities to unlawfully


evade airport security by pretending that Minor-1 and Minor-2

were his children/ in order to unlawfully remove Minor-1 and
       Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 3 of 7



Minor-2 from the United States/ with intent fco obstruct the


lawful exercise of parental rights/ all in violation of Title


18, United States Code/ Section 1028(a) (7).


     4. It was a part and object of the conspiracy that


NACHMAN HELBRANS/ the defendant/ and others known and unknown/


would and did/ by fraud and false pretense, enter and attempt to


enter any secure area of any airport/ with intent to commit a

felony/ to wit, on or about December Q, 2018, HELBRANS


fraudulently portrayed Minor-1 and Minor-2 as his own children


in order to enter the secure area of Wilkes Barre Scranfcon


International Airport, in order to unlawfully remove Minor-1 and


Minor-2 from the United States/ with intent to obstruct the


lawful exercise of parental rights/ all in violation of Title


18, United States Code/ Section 1036.


                                 Overt Acts


     5. In furtherance of the conspiracy and to effect the


illegal objects thereof/ the following overt acts, among others/


were committed in the Southern District of New York and


elsewhere:


             a. On or about December 5, 2018, an unnamed co -


conspirator ("Co-Conspirator-l") rented a car for the purpose of


transporting Minor-1 and Minor-2.


             b. On or about December 5, 2018, JACOB ROSNER/ a/k/a

"CHAIM ROSNER," and other unnamed co-conspirators drove to a
        Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 4 of 7



retail store to purchase clothing thafc Minor-1 and Minor-2 could


wear during the kidnapping to hide that they were ultra-Orthodox


Jews.


             c. On or about December 8/ 2018, an unnamed co-


conspirator ('VCo-Conspirator-2//) took Minor-1 and Minor-2 away


from the residence in the Village of Woodridge, Sullivan County/


New York/ where they were staying with their mother, and brought


them to a hotel.


             d. On or about December 8, 2018, NACHMAN HELBRANS/


the defendant, used his own children's identities to allow


Minor-1 and Minor-2 to enter the secure area of an airport/


board an aircraft/ and—ultimately—to leave the United States.


             e. On or about December 7, 8/ 9/ and 19, 2018, ARON


ROSNER/ the defendant/ sent money to co-conspirators via Google


Pay in order to facilitate the removal and retention of Minor-1


and Minor-2.


             f. On or about December 16, 2018, MAYER RQSNER/ the

defendant, called an unnamed co-conspirafcor ("Co-Conspirator-3//)


to convince him to come t'o Mexico to evade law enforcement.


             g. On at leasfc four occasions in or about March


2019, MATITYAU MALKA/ the defendant/ provided Minor-2 with


cellular telephones in order to facilitate her removal and


retention.


             (Title 18, United States Code/ Section 371.)
       Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 5 of 7




                               COUNT TWO

                (International Parental Kidnapping)


     The Grand Jury further charges:


     6. From at least on or about December 8/ 2018 up to and


including at least on or about December 27, 2018, NACHMAN

HELBRANS/ MAYER ROSNER/ ARON ROSNER/ a/k/a "AARON ROSNER/// and


JACOB ROSNER/ a/k/a "CHAIM ROSNER/" the defendants/ did remove


and retain a child/ who had been in the United States/ outside


the United States, with intent to obstruct the lawful exercise


of parental rights/ to wit/ NACHMAN HELBRANS/ MAYER ROSNER/ ARON


ROSNER, and JACOB ROSNER removed and retained a child ("Minor -


I") outside the United States and away from his mother/ who was


lawfully in custody of Minor-1, and aided and abetted the same.


     (Title 18, United States Code/ Sections 1204(a) and 2.)

                              COUNT THREE

                (International Parental Kidnapping)


     The Grand Jury further charges :


     7. From at least on or about December 8/ 2018 up to and


including at least on or about December 27, 2018, NACHMAN

HELBRANS, MAYER ROSNER/ ARON ROSNER, a/k/a "AARON ROSNER/// and


JACOB ROSNER/ a/k/a "CHAIM ROSNER/" the defendants/ did remove


and retain a child, who had been in the United States/ outside


the United States/ with intent to obstruct the lawful exercise
           Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 6 of 7



of parental rights/ to wifc/ NACHMAN HELBRANS/ MAYER ROSNER/ ARON


ROSNER/ and JACOB ROSNER removed and retained a child ("Minor-


2") outside the United States and away from her mother, who was

lawfully in custody of Minor-2.


      (Title 18, United States Code/ Sections 1204(a) and 2.)

                                  COUNT FOUR

                    (International Parental Kidnapping)


     The Grand Jury further charges:

     8. From at least on or about March 15, 2019 up to and


including at least on or about March 25, 2019, NACHMAN HELBRANS

and MATITYAU MOSHE MALKA, the defendants/ did attempt to remove

and retain a child/ who had been in the United States/ outside


the United States/ with intent fco obstrucfc the lawful exercise


of parental rights/ to wit/ NACHMAN HELBRANS and MATITYAU MOSHE

MALKA .attempted to remove and retain Minor-2 outside the United


States and away from her mother/ who was lawfully in custody of

M±nor-2.


     (Title 18, United States Code/ Sections 1204(a) and 2.)




   ^a       ., C^u^M— (^//L ^ ^^^
FOREPERSON GEOFS^E^ S. BERMAN
                                          United States Attorney
Case 7:19-cr-00497-NSR Document 49 Filed 07/08/19 Page 7 of 7



          Form No. USA-33S-274 (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK



               mHTED STATES OF AMERICA

                            V.


                   NACHMAN HELBRANS,
                      MAYER ROSNER,
         ARON ROSIER, a/k/a "AARON ROSNER,"
       JACOB ROSNER, a/k/a "CHAIM ROSNER," and
                 MATITYAU MOSH2 MALKA,

                                        Defendants.




                        INDICTMENT

                          19 Cr.


               (18 U.S.C. §§ 371, 1204.)

                   GEOFFREY S. BERMAN
                United States Attorney




                        Foreperson
